J-S51018-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

BRUCE KENNETH WOODS, JR.

                            Appellant                No. 1369 EDA 2014


            Appeal from the Judgment of Sentence January 6, 2014
             In the Court of Common Pleas of Montgomery County
              Criminal Division at No(s): CP-46-CR-0003123-2011


BEFORE: GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY LAZARUS, J.:                        FILED OCTOBER 02, 2015

        Bruce Kenneth Woods, Jr., appeals from his judgment of sentence,

imposed in the Court of Common Pleas of Montgomery County, after

entering an open guilty plea to third-degree murder (F-1),1 robbery (F-1),2

solicitation to commit perjury (F-3),3 and related offenses.    Woods was

sentenced to an aggregate term of 25-50 years’ imprisonment. After careful

review, we affirm on the basis of the opinion authored by the Honorable

Thomas C. Branca.

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S. § 2502(c).
2
    18 Pa.C.S. § 3701(a).
3
    18 Pa.C.S. § 4902; 18 Pa.C.S. § 906.
J-S51018-15



       In October 2010, on the streets of Norristown, Woods gunned down

the victim by firing multiple shots from a semiautomatic 9mm handgun.

Woods had agreed to murder the victim in exchange for $10,000 from his

co-conspirator, Tyuan Simon, who told Woods that the victim had “ratted

him out” to police.        Just moments before the “murder-for-hire,” Woods

assaulted a female victim, stealing her gun, which he then used to shoot the

victim.

       Woods signed a proffer with the Commonwealth, in which he provided

a detailed statement of his involvement in the victim’s murder in exchange

for the Commonwealth charging him with third-degree murder instead of

seeking the death penalty.4 Woods entered an open guilty plea to various

charges    and    was    sentenced      to     the   following   consecutive   terms   of

imprisonment:        17-34 years for third-degree murder; 6-12 years for

robbery; and 2-4 years for solicitation (perjury).5 Woods filed post-sentence

motions that were denied. This timely appeal followed.

       On appeal, Woods presents the following issues for our consideration:




____________________________________________


4
 The Commonwealth initially charged Woods with capital murder. See 18
Pa.C.S. § 2502(a).
5
  Woods also pled guilty to conspiracy to commit third-degree murder,
robbery (decedent), person not to possess a firearm, and simple assault.
Those sentences were ordered to run concurrent to the above-stated
charges.



                                             -2-
J-S51018-15


       (1)    Is a sentencing scheme of consecutive standard range
              sentences an abuse of discretion where said scheme is
              based on facts not of record?

       (2)    Did the sentencing court commit an abuse of discretion in
              failing to impose a mitigated sentencing scheme in light of
              Appellant’s     substantial    cooperation    with     the
              Commonwealth, his receipt of physical/verbal threats, and
              his horrendous life story?

       Based on the multiple crimes with which he was charged, Woods faced

a maximum aggregate sentence of 77-154 years’ imprisonment. Moreover,

if Woods chose to proceed to trial, imposition of the death penalty was a

possibility. Although the court ran Woods’ murder, robbery and solicitation

(perjury) sentences consecutively, each of these sentences was in the

standard range of the guidelines.          Additionally, the court chose to impose

concurrent sentences on the remaining five charges.6

       After carefully reviewing the parties’ briefs, the record on appeal, and

relevant case law, we affirm Woods’ judgment of sentence based upon the

well-written and thorough opinion authored by Judge Branca.           We instruct

the parties to attach a copy of Judge Branca’s decision in the event of

further proceedings in the matter.7
____________________________________________


6
   Woods simultaneously entered an open guilty plea to possession with
intent to deliver on a separate bill.
7
  While Woods’ claims challenging the court’s imposition of consecutive, non-
mitigated range sentences may not present a substantial question in some
cases, we find that his overarching claim that the court used improper facts
in imposing his sentence does invoke our appellate review of his claims.
See Commonwealth v. Marts, 889 A.2d 608 (Pa. Super. 2005) (bald claim
of excessiveness of sentence due to consecutive nature of sentence will not
(Footnote Continued Next Page)


                                           -3-
J-S51018-15



      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/2/2015




                       _______________________
(Footnote Continued)

raise substantial question), and Commonwealth v. Johnson, 961 A.2d 877
(Pa. Super. 2008) (claim that sentencing court did not consider adequately
certain mitigating factors does not raise substantial question), but see
Commonwealth v. Moury, 992 A.2d 162 (Pa. Super. 2010) (defendant
may raise substantial question where he receives consecutive sentences
within guideline ranges if case involves circumstances where applying
guidelines would be clearly unreasonable and result in excessive sentence);
Commonwealth v. Wright, 600 A.2d 1289 (Pa. Super. 2000) (where
defendant contended sentencing court failed to consider special
circumstances of case and that imposition of standard-range sentence
indicates court's failure to consider mitigating factors, substantial question
raised).



                                            -4-
Circulated 09/16/2015 03:56 PM
Circulated 09/16/2015 03:56 PM
Circulated 09/16/2015 03:56 PM
Circulated 09/16/2015 03:56 PM
Circulated 09/16/2015 03:56 PM
Circulated 09/16/2015 03:56 PM
Circulated 09/16/2015 03:56 PM
Circulated 09/16/2015 03:56 PM
Circulated 09/16/2015 03:56 PM
Circulated 09/16/2015 03:56 PM
Circulated 09/16/2015 03:56 PM
Circulated 09/16/2015 03:56 PM
Circulated 09/16/2015 03:56 PM
Circulated 09/16/2015 03:56 PM
Circulated 09/16/2015 03:56 PM
Circulated 09/16/2015 03:56 PM
Circulated 09/16/2015 03:56 PM
Circulated 09/16/2015 03:56 PM
Circulated 09/16/2015 03:56 PM
Circulated 09/16/2015 03:56 PM
Circulated 09/16/2015 03:56 PM
Circulated 09/16/2015 03:56 PM